Cite as 27 I&N Dec. 560 (BIA 2019)

Interim Decision #3956

Matter of Jesus Gabriel NAVARRO GUADARRAMA,
Respondent
Decided June 11, 2019
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
Where an alien has been convicted of violating a State drug statute that includes a
controlled substance that is not on the Federal controlled substances schedules, he or she
must establish a realistic probability that the State would actually apply the language of the
statute to prosecute conduct involving that substance in order to avoid the immigration
consequences of such a conviction. Matter of Ferreira, 26 I&N Dec. 415 (BIA 2014),
reaffirmed.
FOR RESPONDENT: David Stoller, Orlando, Florida
FOR THE DEPARTMENT OF HOMELAND SECURITY: Maria T. Armas, Assistant
Chief Counsel
BEFORE: Board Panel: MALPHRUS, MANN, and KELLY, Board Members.
MANN, Board Member:

In a decision dated August 2, 2018, an Immigration Judge determined
that the respondent is removable under sections 212(a)(2)(A)(i)(II), (6)(A)(i),
and (7)(A)(i)(I) of the Immigration and Nationality Act, 8 U.S.C.
§§ 1182(a)(2)(A)(i)(II), (6)(A)(i), and (7)(A)(i)(I) (2012), as an alien who
was convicted of a controlled substance violation, is present in the United
States without being admitted or paroled, and is not in possession of a valid
entry document. Finding that the respondent is ineligible for a waiver of
inadmissibility under section 212(h) of the Act, the Immigration Judge
denied his application for adjustment of status and ordered him removed
from the United States. The respondent has appealed from that decision. The
appeal will be dismissed.

I. FACTUAL AND PROCEDURAL HISTORY
The respondent is a native and citizen of Mexico. In 2005 and 2010, he
was convicted of possession of less than 20 grams of marijuana in violation
of section 893.13(6)(b) of the Florida Statutes. On the basis of these two
convictions, the Immigration Judge found that the respondent is inadmissible
560

Cite as 27 I&N Dec. 560 (BIA 2019)

Interim Decision #3956

under section 212(a)(2)(A)(i)(II) of the Act. 1 Because the respondent was
convicted of more than a “single offense of simple possession of 30 grams
or less of marijuana,” the Immigration Judge determined that he is ineligible
for a section 212(h) waiver and, consequently, for adjustment of status.

II. ANALYSIS
Under section 212(a)(2)(A)(i)(II) of the Act, an alien who has been
convicted of a violation of a State law “relating to a controlled substance (as
defined in section 102 of the Controlled Substances Act (21 U.S.C. 802))”
is inadmissible. The respondent argues that he is not inadmissible under
that section because the definition of cannabis (commonly referred to as
marijuana) under Florida law is broader than the Federal definition.
At the time of the respondent’s convictions, marijuana, which was a
schedule I controlled substance under 21 U.S.C. § 812 (2000), was defined
as
all parts of the plant Cannabis sativa L., whether growing or not; the seeds thereof;
the resin extracted from any part of such plant; and every compound, manufacture,
salt, derivative, mixture, or preparation of such plant, its seeds or resin. Such term
does not include the mature stalks of such plant, fiber produced from such stalks, oil
or cake made from the seeds of such plant, any other compound, manufacture, salt,
derivative, mixture, or preparation of such mature stalks (except the resin extracted
therefrom), fiber, oil, or cake, or the sterilized seed of such plant which is incapable
of germination.

21 U.S.C. § 802(16) (2000) (emphasis added). 2
Like the Federal statute, Florida once defined “cannabis” to exclude “the
mature stalks of the plant.” Purifoy v. State, 359 So. 2d 446, 447 (Fla. 1978)
(quoting Fla. Stat. § 893.02(2) (1975)). However, in 1978, the Florida
Supreme Court quashed a conviction for possession of more than 5 grams of
1

The respondent had a third conviction for a marijuana possession that was subsequently
vacated. He was also convicted of contributing to the delinquency of a minor. However,
for purposes of this appeal, we need not decide whether that conviction is for a crime
involving moral turpitude.
2
On December 20, 2018, the Federal definition of “marijuana” at 21 U.S.C. § 802(16)
was amended by the Agricultural Improvement Act of 2018, Pub. L. No. 115-334,
§ 12619(a), 132 Stat. 4490, 5018. The definition essentially remained the same, but the
statute was divided into two parts: subsection (A), which defines marijuana, and subsection
(B), which specifies what the term marijuana does not include. In addition to the mature
stalks and other parts of the plant that were previously excluded, § 802(16)(B) now also
provides that that marijuana does not include a certain type of “hemp.” Id. § 10113, 132
Stat. at 4908 (to be codified at 7 U.S.C. § 1639o(1)).

561

Cite as 27 I&N Dec. 560 (BIA 2019)

Interim Decision #3956

marijuana where the defendant possessed “an aggregation of prohibited
cannabis and non-prohibited ‘mature (plant) stalks’ weigh[ing] 7.05 grams.”
Id. In response, the Florida Legislature amended its laws to redefine the term
“cannabis” in section 893.02(3) as
all parts of any plant of the genus Cannabis, whether growing or not; the seeds
thereof; the resin extracted from any part of the plant; and every compound,
manufacture, salt, derivative, mixture, or preparation of the plant or its seeds or resin.

(Emphasis added.) 3
The respondent has the burden to establish that he is not inadmissible.
Section 240(c)(2)(A) of the Act, 8 U.S.C. § 1229a(c)(2)(A) (2012); 8 C.F.R.
§ 1240.8(c), (d) (2018). Arguing that Florida law defines cannabis more
broadly than 21 U.S.C. § 802(16), the respondent asserts that the statutes
are not a categorical match and, therefore, that he has not been convicted
of a controlled substance violation within the meaning of section
212(a)(2)(A)(i)(II) of the Act. However, the fact that some incongruity
exists between the Federal and Florida laws is not dispositive.
To show that a State statute prohibits conduct outside the generic
definition of an offense in a Federal statute, an alien must establish that there
is “a realistic probability, not a theoretical possibility, that the State would
apply its statute to conduct that falls outside the generic definition of a
crime.” Gonzales v. Duenas-Alvarez, 549 U.S. 183, 193 (2007); see also
Moncrieffe v. Holder, 569 U.S. 184, 191 (2013). We have held that “even
where a State statute on its face covers a . . . [controlled] substance not
included in a Federal statute’s generic definition, there must be a realistic
probability that the State would prosecute conduct falling outside the generic
crime in order to defeat a charge of removability.” Matter of Ferreira,
26 I&N Dec. 415, 420–21 (BIA 2014). Thus, an alien can establish that he
is not removable based on a conviction for a State drug offense if he can
show that in either his own case or other cases, the State court actually
applied the statute to an offense involving a substance that is not federally

3

The stated purpose of Florida’s expansion of the definition of cannabis was to facilitate
law enforcement’s determination of the precise weight of a controlled substance by
eliminating the time-consuming need for drug labs to separate the prohibited part of the
cannabis plant from the stalks and stems, which are of no drug value to the user.
Joint Legis. Mgmt. Comm., Fla. Leg., 1979 Summary of General Legislation, at 178–79,
https://fall.law.fsu.edu/collection/FlSumGenLeg/FlSumGenLeg1979.pdf.
In addition
to expanding the definition of cannabis, the legislature increased the misdemeanor/felony
threshold for simple possession from 5 to 20 grams to make allowances for the possible
weight of stalks and stems. Nothing in the Florida law suggests that there was any intent
to criminalize forms of marijuana that are not also federally controlled.

562

Cite as 27 I&N Dec. 560 (BIA 2019)

Interim Decision #3956

controlled. Id. at 422 (citing Duenas-Alvarez, 549 U.S. at 193); see also
Matter of Mendoza Osorio, 26 I&N Dec. 703, 706 n.2 (BIA 2016).
With respect to his own case, the respondent does not claim that his
Florida possession convictions were for a substance that is outside the
Federal definition of marijuana at 21 U.S.C. § 802(16). In fact, he admits
that his convictions were based on pleas of guilty or nolo contendere to
possession of marijuana and were in conjunction with convictions for
possession of drug paraphernalia. There is no basis to believe that the
substances he possessed were marijuana stalks, sterilized seeds, or other
derivatives that are not federally controlled. Moreover, since separate stalks
and stems are of no value to a drug user, it is unlikely that the respondent
would possess such substances along with drug paraphernalia.
The respondent has also not presented any cases where a defendant was
successfully prosecuted under Florida law for an offense that involved only
a form of marijuana that was not prohibited by 21 U.S.C. § 802(16). We
are also not aware of any, and the change in the Florida law makes such
prosecutions even more unlikely. We are therefore unpersuaded that there is
a realistic probability that Florida would prosecute a person under section
893.13(6)(b) for possession of less than 20 grams of a form of marijuana that
is not federally controlled.
Notwithstanding the actual application of section 893.02(3) of the Florida
Statutes, however, the respondent argues that the plain language of the statute
itself establishes a realistic probability that the State would prosecute conduct
that falls outside the Federal definition of marijuana. In support of this
contention, the respondent relies on a decision of the United States Court of
Appeals for the Eleventh Circuit, in whose jurisdiction this case arises.
Ramos v. U.S. Att’y Gen., 709 F.3d 1066 (11th Cir. 2013). In that case, the
court found that Duenas-Alvarez does not require a showing that the State
would prosecute conduct falling outside the Federal definition of the crime
“when the statutory language itself, rather than ‘the application of legal
imagination’ to that language, creates the ‘realistic probability’ that a state
would apply the statute to conduct beyond the generic definition.” Id. at 1072
(quoting Duenas-Alvarez, 549 U.S. at 193).
The decision in Ramos predates the Supreme Court’s ruling in
Moncrieffe, where the Court stated that to successfully “defeat the
categorical comparison” under the realistic probability test, a party “would
have to demonstrate that the State actually prosecutes the relevant offense.”
Moncrieffe, 569 U.S. at 206 (emphasis added). Moreover, a majority of
the Eleventh Circuit sitting en banc subsequently declined to follow
Ramos’s understanding of the realistic probability doctrine. United States
v. Vail-Bailon, 868 F.3d 1293, 1295 (11th Cir. 2017) (en banc), cert. denied,
138 S. Ct. 2620 (2018) (mem.).
563

Cite as 27 I&N Dec. 560 (BIA 2019)

Interim Decision #3956

In that case, the Eleventh Circuit considered whether the offense of
felony battery under Florida law is a crime of violence under the United
States Sentencing Guidelines. The defendant proffered several hypothetical
scenarios, claiming that an offender could be prosecuted under the Florida
statute for conduct involving only the minimal use of force in his effort to
demonstrate that the statute “flunks the physical force test.” Id. at 1305.
However, a majority of the court found his argument to be “[c]ontrary to
every Florida court that has considered the issue,” noting that “the real-world
examples of Florida felony battery [it was] aware of all involve conduct
that clearly required the use of physical force.” Id. at 1305–06.
The Eleventh Circuit relied on the realistic probability test in Moncrieffe
and Duenas-Alvarez to reject the defendant’s “farfetched hypotheticals.” Id.
at 1306. It found “no support in Florida law for the idea that [the statute] is
designed to criminalize the conduct described” by the defendant, which
involved only “highly improbable ways of inflicting severe physical injury
on a victim.” Id. at 1306–07. The court therefore concluded that there was
no realistic probability of prosecution in the hypothetical scenarios posited
by the defendant, which it said “reflect little more than the verboten legal
imagination proscribed” by the Supreme Court. Id. at 1307.
In support of his argument, the respondent cites to a dissenting opinion in
the case. Id. at 1315 (Rosenbaum, J., dissenting). According to that opinion,
“Florida felony battery does not satisfy the federal definition for a ‘crime of
violence,’ despite what intuition might otherwise tell us.” Id. at 1315. In this
regard, the dissent asserted that “a petitioner does not engage in ‘legal
imagination’ ‘when the statutory language itself . . . creates the ‘realistic
probability’ that a state would apply the statute’ to the identified least
culpable conduct,’ regardless of whether it actually has done so.” Id. at 1320
(quoting Ramos, 709 F.3d at 1071–72)). Thus, the dissent stated that where
the language of the statute itself proscribes conduct outside the generic
definition of the crime, the question “whether Florida has actually prosecuted
such a case is entirely irrelevant to the analysis.” Id. at 1320–21.
Subsequent to its decision in Vail-Bailon, the Eleventh Circuit has
consistently required that actual examples be identified to demonstrate that a
statute falls outside the generic definition of the crime at issue. See, e.g.,
United States v. St. Hubert, 909 F.3d 335, 350 (11th Cir. 2018); Ovalles
v. United States, 905 F.3d 1300, 1305–06 (11th Cir. 2018) (per curiam),
petition for cert. filed (U.S. March 12, 2019) (No. 18-8393); Pierre v. U.S.
Att’y Gen., 879 F.3d 1241, 1252 (11th Cir. 2018); United States
v. Morales-Alonso, 878 F.3d 1311, 1319–20 (11th Cir. 2018). For example,
in Pierre, 879 F.3d at 1252, the court squarely rejected the petitioner’s
argument that “the act of expelling urine on a child’s jellyfish sting, in order
to alleviate the pain, would violate the letter of the [Florida statute prohibiting
564

Cite as 27 I&N Dec. 560 (BIA 2019)

Interim Decision #3956

the battery of a child by causing him to come into contact with bodily fluids],
but would not be base or vile and thus would not be a [crime involving moral
turpitude].” Relying on the Supreme Court’s realistic probability test, the
court stated that “to show that a statute creates a crime outside the categorical
definition, a party . . . must at least point to his own case or other cases in
which the state courts in fact did apply the statute in the special (nongeneric)
manner for which he argues.” Id. (quoting Duenas-Alvarez, 549 U.S. at 193)
(emphasis added). The court denied the petition for review, finding that the
petitioner had “pointed to no instance in which the state of Florida has
prosecuted a person under [the child battery statute] for urinating on a
jellyfish sting, or indeed for any realistic conduct that would not qualify as a
crime involving moral turpitude.” Id.
The respondent’s position on appeal is not wholly without legal support,
however. In certain circumstances, some circuit courts have looked only to
a State statute if they found that its language was plain and clearly reached
conduct outside the generic definition. For example, in Swaby v. Yates, 847
F.3d 62, 66 (1st Cir. 2017), the First Circuit concluded that because “the plain
terms of the Rhode Island drug schedules” covered a drug that the Federal
schedules did not, the statute was “simply too broad” for the alien’s crime
“to qualify as a predicate offense under the categorical approach, whether or
not there is a realistic probability that the state actually will prosecute
offenses involving that particular drug.” 4 Similarly, in Hylton v. Sessions,
897 F.3d 57, 60–63 (2d Cir. 2018), the Second Circuit held, without applying
the realistic probability test, that the sale of marijuana in the third degree
under New York law was not an aggravated felony drug-trafficking offense
because the State statute, on its face, explicitly included an offense that is
punishable as a misdemeanor under Federal law. 5
In an unpublished decision, the Ninth Circuit held that the definition of
methamphetamine under California law is broader than the Federal definition
because it includes geometric isomers, which are not in the Controlled
Substances Act. Lorenzo v. Whitaker, 752 F. App’x 482, 485 (9th Cir. 2019)

4

Despite this conclusion, the First Circuit ultimately dismissed the alien’s petition for
review, applying the modified categorical approach to find that his convictions were for
crimes relating to the distribution of marijuana. Therefore, its discussion of the realistic
probability analysis was not necessary to the result in the case.
5
We consider the decision in Hylton to be limited to the specific issue addressed—
whether the alien was convicted of a drug-trafficking aggravated felony. Despite its
holding, the Second Circuit recognized that “[t]here are cases in which a separate realistic
probability inquiry remains necessary because the elements of the state statute alone do not
provide sufficient guidance on its application.” Hylton, 897 F.3d at 64.

565

Cite as 27 I&N Dec. 560 (BIA 2019)

Interim Decision #3956

(mem.). 6 The court concluded that the alien was not deportable “[b]ecause
this mismatch between the federal and state statutes is apparent on the face
of the statutes, such that no rational interpretation of either statute would
reconcile the two.” Id. It also rejected the Government’s contention that “the
facial overbreadth in California law is of no significance because geometric
isomers of methamphetamine do not in fact exist,” finding that the issue had
not previously been raised. Id. However, the court did “not foreclose the
government from presenting its new argument or new evidence in another
case,” noting that its decision “concludes only that the record in this case
does not show that [geometric isomers of methamphetamine] do not exist.”
Id. at 485 & n.2. 7
To the extent that these decisions can be read as being inconsistent with
the application of the realistic probability test to the controlled substance
statute we now address, they are not binding because this case arises in the
Eleventh Circuit. Matter of Anselmo, 20 I&N Dec. 25, 31 (BIA 1989)
(“Where we disagree with a court’s position on a given issue, we decline to
follow it outside the court’s circuit.”). Ultimately, the decisions of the
Supreme Court and the Eleventh Circuit control and support our approach in
this case. The Court has broadly stated that there must be a realistic
probability of a State applying a statute beyond the Federal definition for
the State law “to fail the categorical inquiry,” and that whether such a
probability exists depends on if the State “actually” prosecutes the offense in
a manner broader than the Federal law. 8 Moncrieffe, 569 U.S. at 205–06.
6

The opinion in Lorenzo was originally published as a precedent decision. Lorenzo
v. Sessions, 902 F.3d 930 (9th Cir. 2018). However, it was subsequently withdrawn in
Lorenzo v. Whitaker, 913 F.3d 930 (9th Cir. 2019), which was filed concurrently with this
unpublished memorandum disposition that was substituted on rehearing.
7
More recently, the Ninth Circuit addressed Oregon’s third degree robbery statute and
found that although it “theoretically could cover a consensual taking due to its
incorporation of theft by deception,” conviction was “unlikely.” Lopez-Aguilar v. Barr,
921 F.3d 898, 903–04 (9th Cir. 2019). Contrary to the dissenting opinion, which stated
that “[a]s long as the application of the statute’s text in the nongeneric manner is not a
logical impossibility, the relative likelihood of application to nongeneric conduct is
immaterial,” id. at 908 (Berzon, J., dissenting), the majority found there was “no realistic
probability that Oregon would prosecute such conduct under the statute,” id. at 904. Since
the alien had “not presented, and [the court was] unable to find, any Oregon case in which
a defendant was prosecuted for conduct falling outside the generic definition of theft,” the
court concluded that the Oregon statute was not overbroad and the alien’s crime qualified
as a categorical theft offense. Id.
8
Other circuits have also subsequently applied the realistic probability test broadly. For
example, the Fifth Circuit has found that although an Oklahoma statute was “facially
overbroad under the categorical approach” because the State’s drug schedule contained
two controlled substances that were not on the Federal schedule, the court rejected the

566

Cite as 27 I&N Dec. 560 (BIA 2019)

Interim Decision #3956

Thus, according to Moncrieffe, the realistic probability test is required, even
where a State statute is facially broader than its Federal counterpart. Id. at
206 (employing that test in determining whether a State firearms statute that
had no exception for antique firearms was applied more broadly than the
Federal statute, which included such an exception).
For the reasons set forth above, we reaffirm our decision in Matter of
Ferreira, 26 I&N Dec. at 421, which relied on the Supreme Court’s rulings
in Duenas-Alvarez and Moncrieffe. Even if the language of a statute is plain,
its application may still be altogether hypothetical and may not satisfy the
requirements of Moncrieffe if the respondent cannot point to his own case or
other cases where the statute has been applied in the manner that he
advocates. Accordingly, where an alien has been convicted of violating a
State drug statute that includes a controlled substance that is not on the
Federal controlled substances schedules, he or she must establish a realistic
probability that the State would actually apply the language of the statute to
prosecute conduct involving that substance in order to avoid the immigration
consequences of such a conviction. This approach to the realistic probability
test should be applied in any circuit that does not have binding legal authority
requiring a contrary interpretation.
As we emphasized in Matter of Ferreira, “the application of the realistic
probability test is necessary to prevent the categorical approach from
eliminating the immigration consequences for many State drug offenses.” Id.
The categorical approach itself already greatly restricts the immigration
consequences for aliens convicted of serious and dangerous crimes and “has
alien’s claim that his conviction for a drug-related offense did not render him deportable.
Vazquez v. Sessions, 885 F.3d 862, 872–74 (5th Cir.), cert. denied, 138 S. Ct. 2697 (2018)
(mem.). Relying on a case in which the Fifth Circuit was sitting en banc, the court stated
that “the realistic probability test applies whenever the categorical approach is employed.”
Id. at 866 (citing United States v. Castillo-Rivera, 853 F.3d 218 (5th Cir.) (en banc), cert.
denied, 138 S. Ct. 501 (2017) (mem.)). Thus, while acknowledging that the “application
of the realistic probability test is largely unsettled,” id. at 873, the court held that it must
be applied, even where a State provides penalties for offenses involving substances that are
not federally controlled. Id. at 874. It further noted that a person “must point to an actual
state case applying a state statute in a nongeneric manner, even where the state statute may
be plausibly interpreted as broader on its face.” Id. (quoting Castillo-Rivera, 853 F.3d at
224 n.4). Because the alien “never suggested that the realistic probability test [was]
satisfied,” he “waived the only viable argument.” Id. at 874; see also Morey v. Att’y Gen.
of U.S., 722 F. App’x 239. 241–42 (3d Cir. 2018) (stating that because the alien “failed to
identify a single instance of New York prosecuting someone for the sale of [a substance
that was not on the Federal controlled substances schedules], such a prosecution is merely
a ‘theoretical possibility’ and does not prevent [the State crime] from being considered
a categorical match for the generic offense” (citing Matter of Ferreira, 26 I&N Dec. at
420–21)).

567

Cite as 27 I&N Dec. 560 (BIA 2019)

Interim Decision #3956

increasingly led to results that Congress could not have intended.” Mathis
v. United States, 136 S. Ct. 2223, 2268 (2016) (Alito, J., dissenting). Without
the application of the realistic probability test, the categorical approach
would sweep away the immigration consequences for many more offenses
than it already does. See generally Torres v. Lynch, 136 S. Ct. 1619, 1628
(2016) (declining to construe the Act “so as to produce such ‘haphazard’—
indeed, upside-down—coverage”). Our approach is based on Supreme Court
precedent and is eminently reasonable because it promotes fairness and
consistency in the application of the immigration laws by ensuring that aliens
in different States face the same consequences for drug-related convictions.
See Matter of Mohamed, 27 I&N Dec. 92, 96 (BIA 2017) (“[W]hether or not
a conviction exists for immigration purposes is a question of federal law and
is not dependent on the vagaries of state law.” (citation omitted)).
In this case, the respondent has two convictions for possession of less
than 20 grams of marijuana in violation of section 893.13(6)(b) of the Florida
Statutes. These convictions are for violations of a State law relating to a
controlled substance, as defined in 21 U.S.C. § 802. It is theoretically
possible that Florida might apply its statute to conduct that only involves
forms of marijuana (such as stalks or sterilized seeds) that are not included
in the Federal definition of marijuana at 21 U.S.C. § 802(16). However, the
respondent has not established a realistic probability that the State of Florida
would prosecute such conduct, and there is no indication that it has
successfully done so. The actual examples of Florida’s prosecution of
possession of less than 20 grams of marijuana all appear to involve controlled
substances contained in the Federal definition of marijuana.

III. CONCLUSION
Although the Florida statute defining marijuana includes substances that
are not in the Federal definition, the respondent has presented no cases that
establish a realistic probability that the State would actually apply the statute
to an offense involving a substance that was not federally controlled. We
therefore conclude that he has been convicted of violating a State law relating
to a controlled substance, as defined in 21 U.S.C. § 802, and is inadmissible
under section 212(a)(2)(A)(i)(II) of the Act. Since he was convicted of
more than one such crime, the respondent is ineligible for a waiver of
inadmissibility under section 212(h) and is therefore unable to establish
eligibility for adjustment of status. Accordingly, the respondent’s appeal will
be dismissed.
ORDER: The appeal is dismissed.

568

